Citation Nr: 9919864	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
assigned a 10 percent evaluation. 


REPRESENTATION

Appellant represented by:	Michael E. Seelie, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from September 1950 to 
October 1953.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA).

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in June 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

This case was previously remanded by the Board in October 
1997, for additional development of the evidence. The 
additional development having been completed the claim is 
returned to the Board for adjudication. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2. The appellant fell in service injuring his back. There was 
no fractures or neurological damage noted at that time, and 
the diagnosis was a lumbosacral strain.  

3.  Service connection was established and a 10 percent 
rating is currently assigned for a lumbosacral strain.

4. The appellant suffered 4 intervening post service 
automobile injuries, involving injuries to his lower back, in 
1958, 1962, 1989, and 1991. 

5. The appellant's lumbosacral strain is manifested by 
subjective complaints of constant low back pain with 
occasional radiation into the lower extremities.

6.  The appellant currently has degenerative disc disease 
(DDD), degenerative joint disease (DJD), degenerative 
arthritis, and neurological disabilities which are not 
service connected and appear, by the medical evidence, to be 
directly related to the post service automobile accidents, 
and in particular the 1989 accident, and the subsequent 
laminectomy and diskectomy.  These disorders have not been 
related by the medical evidence to the in-service lumbosacral 
strain.

7.  Current objective findings of the service connected 
lumbosacral strain include that the appellant was in no acute 
distress; had a normal gait; and could heel and toe walk 
without difficulty. His back was straight and both shoulders 
were level, and posture was good.  There was tenderness but 
no muscle spasms over the lumbosacral joint.  Range of motion 
(ROM) was flexion was to 60 degrees, before complaining of 
pain. The remainder of ROM was approximately 75 percent of 
normal. Straight leg raising and Patrick's tests were normal. 
There was no evidence of muscle atrophy, or weakness except 
in the left DHL where he exhibited a giveaway type weakness.

8  The overall impairment due to the service connected 
lumbosacral strain more nearly approximates slight limitation 
of motion with characteristic pain on motion, but no more. 

9. There are no extraordinary factors resulting from the 
service connected lower back disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back disorder are not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DC) 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim. 
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability are 3 VA 
examinations conducted post Remand in March, September, and 
December 1998.  All other pertinent evidence will also be 
considered in arriving at a decision.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.1 (1998). Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998). When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had service connected arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

As will be addressed in greater detail below, as the medical 
evidence reveals that the arthritis or degenerative joint 
disease present is not service connected, separate ratings 
for any arthritis are not in order.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The RO has rated the appellant's lower back disorder, under 
the VA's Schedule for Rating Disabilities, DC 5295, 
Lumbosacral strain.  The lumbosacral strain may also be rated 
under DC 5292, Spine, limitation of motion of, lumbar as 
follows;

Under DC 5295, Lumbosacral strain;

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in  standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent rating. 

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent rating. 

With characteristic pain on motion warrants a 10 percent 
rating. 38 C.F.R. Part 4, Code 5295.

He may also be rated under DC 5292, Spine, limitation of 
motion of, as follows;

Severe warrants a 40 percent rating; Moderate warrants a 20 
percent rating; and, Slight warrants a 10 percent rating. 

The veteran and his representative contend, in essence, that 
the back injury in service, diagnosed as a lumbosacral 
strain, also caused some damage to the L4 disc.  This 
disorder increased in severity requiring a laminectomy and 
diskectomy in 1990.  Subsequently degenerative arthritis, 
DDD, and neurological disabilities developed. The Board 
notes that the veteran was involved in 4 post service 
automobile accidents, claiming back injuries in each one. In 
particular after the 1989 accident, he developed a disc 
bulge at L4 requiring surgery. 

Based on the latest VA examinations, the Board has 
determined that the laminectomy and diskectomy in 1990, and 
subsequent arthritis, DDD, and neurological disabilities are 
not residuals of the in service lumbosacral strain.  
Therefore none of the 1989 accident related symptoms will be 
considered in this decision, to the extent they can be 
dissociated from the lumbosacral strain.

A review of the service medical records reflects that the 
appellant injured his back during basic training in 
September 1950.  He complained of pain over the sacroiliac 
joint with no radiation of pain. X-rays were negative. He 
was treated with a plaster body cast in February 1951, which 
was removed in March 1951. The lower back revealed no 
abnormalities of motion, or neurological changes. There were 
paravertebral spasms, noted more on the right. The diagnosis 
was sacroiliac strain, bilateral.

While still in service in June 1952, the appellant was seen 
at the Mayo Clinic.
Lumbosacral tenderness and slight limitation of flexion of 
the lumbar spine were
Noted.  X-rays, and a myelogram were normal.  A diskogram was 
recommended to
determine if there was any problem with the fifth lumbar 
disc, however the
appellant refused to undergo this examination and left before 
completion of his
evaluation.  

A VA examination in February 1954 noted only slightly 
positive signs with no
definite limitation of motion of the lumbar spine.  X-rays 
noted no definite evidence
of bone or joint abnormality, arthritis, or demineralization.

A rating decision in March 1954 granted service connection 
for residuals of a lumbosacral strain, and awarded a 
combined non-compensable rating.

In a VA examination in May 1980, the appellant complained of 
pain with prolonged standing or with the least strain.  He 
gave a history of the onset of acute back pain a few days 
before the examination, following lifting a heavy object.  
This somewhat limited his ability to perform functions on 
this examination.  The examiner noted that the appellant was 
not in any acute pain; walked with a normal gait; and, 
undressed and dressed, and got on and off the examination 
table without difficulty.  There was no muscle atrophy; 
weakness; or, joint deformity. ROM was intact laterally and 
in extension.  When touching his toes, he only came 
approximately 18 inches from the floor.  There were no 
muscle spasms, or particular tenderness of the back.  DTRS 
were equal and active bilaterally, and sensation and 
vibratory senses were intact.  There was no edema, clubbing, 
or cyanosis.  X-rays revealed a normal lumbosacral spine.  
The diagnosis was lumbosacral strain by history.

A rating decision in May 1980, awarded a 10 percent rating 
for residuals of a lumbosacral strain.  This rating has 
remained in effect since that time.

In an April 1995 VA examination, the examiner noted that 
after service the appellant managed a motel for 3 years; was 
a policeman for 10 years; a carpet salesman; and most 
recently a general contractor.  His back began bothering him 
in the 1980s, and progressed until a car accident in 1989 
made his back worse.  A diskectomy, L4, was performed in 
1990, by Dr. Scharf. It relieved some pain but the pain in 
his left leg never got completely well. He also had right 
foot pain when he lied down. The pain in the lower back was 
aggravated by walking, lifting, bending, or sitting for long 
periods.  

The examiner noted the veteran was in no distress, wore no 
prosthetic device, and had a normal gait. He undressed, 
dressed, climbed on and off the examining table easily.  
There was a well healed 2 3/4 inch lumbar scar noted.  No spasm 
or deformity of the lumbar spine was noted. Flexion was to 72 
degrees; extension to 30 degrees; bending, right to 25 
degrees, and left to 28 degrees; and rotation to 60 degrees.  
The appellant claimed pain in the left hip and leg when 
flexing his spine.  When reclining he could raise the right 
leg to 55 degrees, and the left to 20 degrees for 5 seconds. 
The Fabares-Patrick test was unremarkable. While prone, 
flexing the knees and raising the legs caused some pain in 
the lower back.  Pressure over the lumbar spine was negative. 
The appellant stated that he could not squat because of left 
leg pain. He could stand on each foot but claimed he could 
not toe or heel walk.  There was no evidence of muscle 
atrophy in the lower extremities.  Superficial sensations 
were normal, but deep sensations showed loss or decreased 
sensations in the left leg from the buttock to the foot.  X-
rays indicated mild degenerative joint disease (DJD).  A 
Tomography indicated general smallness of the spinal canal 
with narrowed AP diameter; broad based protruding disc at L4-
5 level; degenerative changes at facet joints with narrowing 
of the intervertebral neural foramina.  The diagnosis was SP 
laminectomy for herniated nucleus pulposus L4 with chronic 
low back pain and DJD.  The examiner further noted that 
despite the history of the L4 diskectomy, the x-ray showed 
the presence of the disc.  An MRI was therefore suggested by 
the radiologist.

A hearing was held before a Travel Member of the Board in 
June 1997.  At that time the veteran testified that he had 
injured his back in service, falling about 8 feet.  He 
indicated that the problems that he now had with his back 
were essentially the same as those he had at the time of the 
injury.  He reported that it was his belief that the current 
back problems were related to the service problems.  It was 
noted that he had taken a compromise settlement following 
some of the auto accidents because he had a pre-existing back 
problem from service.

The Board in October 1997 remanded this claim for further 
development to include 
comprehensive VA orthopedic, and neurologic examinations, to 
ascertain the
nature, etiology, and extent of appellant's current back 
pathology.  This was to
include an opinion of the likelihood that appellant was 
suffering from DJD, with
lower back pain as a symptom of joint disease at separation 
from service, rather
than just a lumbosacral strain. An opinion as to the etiology 
of DDD, and/or
neurological damage was also requested.  

In a March 1998 VA orthopedic examination, the examiner noted 
that the 
appellant injured his back in service, and was treated for a 
lumbosacral strain.  (No history of the post-service auto 
accidents was noted, although it is indicated that the claims 
file was available for review.)  He reportedly did not suffer 
any fractures, or neurological weakness at that time. The 
pain had increased over the past several years, and he was 
currently unable to stand more than 3 hours, or walk more 
than 5 minutes without resting. This was due to his back as 
well as pain in the left foot.  The lower back pain had been 
radiating into his left foot down to his toes over the past 
15 years.  Over the past 2 years, he reportedly had developed 
right lower extremity pain and numbness. There is also left 
lower extremity giving way weakness over the past 8 years.  
He denied any bowel or bladder changes.

The examiner noted no evidence of a lumbar spine compression 
fracture; 
spondylolisthesis, or spondylolysis. There was minimal 
decreased
neuroforamen at L5-S1. His gait was normal, motor strength 
was 5/5 throughout 
except for giveaway weakness in the left iliopsoas, and 
subjective trace weakness in 
the left quadriceps, hamstring, tibialis anterior, and 
gastrocoels. There was an 
overall decreased pinprick in the left lower extremity.  Deep 
tendon reflexes were 
+1 right, and 0 left, and straight leg raising was positive 
on the left. There was 
tenderness to palpation along the left L4-L5 paraspinal 
muscles.  There was 
significant moderate to severe myofascial pain and strain in 
the lumbar spine,
without evidence of myelopathy. There was questionable 
evidence of an L5 or S1
radiculopathy that could be further clarified by either an 
MRI or a lumbar
computerized tomography. If none were available a lumbar 
myelogram would be
helpful. The examiner opined that the veteran's symptoms were 
as likely as not to
be secondary to the injuries suffered in 1950, and are likely 
due to DJD that has
progressed over the years.

In a September 1998 VA peripheral nerve examination, the 
examiner noted that the appellant was involved in 4 post 
service automobile accidents in 1958, 1962, 1989, and 1991. 
After the 1989 accident, he complained of an increase in his 
back pain.  In 1991 he underwent a bilateral L4 laminectomy, 
apparently for signs of lumbar stenosis with neurogenic 
claudication. There was some temporary improvement. Over the 
years his lower back and radicular symptoms have increased, 
left worse than right.  His pain has typically developed in 
the lower back and radiated down the posterolateral thighs 
and into the feet bilaterally. He wore a lumbar support brace 
which helped somewhat. Although followed at the VA, he was 
never referred to the pain clinic. The latest MRI was done in 
August 1995 and did not demonstrate any specific 
abnormalities. There was no evidence of continued compressive 
pathology according to the report.

The examiner noted the appellant was in no distress, with no 
significant paraspinous muscle atrophy; no spasm noted on 
palpation; and, no direct axial tenderness to deep pressure. 
Flexion was to 45 degrees without low back pain; extension 
was to 20-25 degrees; bending to 25 degrees, bilaterally. 
There was no evidence of scoliosis or other fixed deformity 
of the lumbar spine. On neurological assessment strength was 
5/5 throughout. Deep tendon reflexes were decreased in the 
lower extremities. Reflexes could not be reproduced without 
reinforcement with Jendrassik's maneuver.  Reflexes of the 
knees were 1+ bilaterally.  He was unable to reproduce an 
ankle jerk bilaterally. Toes were downward to plantar 
stimulation. Sensory examination revealed decreased pinprick, 
light touch, and proprioceptive vibration testing. This did 
not follow a specific dermatome pattern. The Fabares test 
reproduced pain in the left buttock and hip. He was able to 
ambulate with a normal gait, heel and toe walk, and Romberg 
was negative.  X-rays revealed mild to moderate degenerative 
changes of the facet joints; disk space height was preserved; 
no significant anterior osteophyte formation was noted; 
lumbar lordosis was preserved; and, there was no evidence of 
spondylolisthesis.  There was a diffuse disc bulge described 
at L4-5 and enhancing soft tissue density suggestive of 
fibrosis within the right portion of the neural canal.  No 
evidence of frank disc herniation or compression of the nerve 
root was shown within the neural canal or foramen.  

The examiner noted that DJD, lumbar spine could have been 
responsible for some low back pain, although unlikely to 
cause his radicular symptoms. These radicular symptoms may 
have been caused by fibrosis within the neural canal. However 
based on the 1995 MRI, the bulk of scar was present on the 
right side of the canal.  The appellant's symptoms were 
inconsistent with this in that his left leg was worse than 
the right.  The examiner could not determine whether all his 
symptoms were caused by his service injury, or were produced 
by his intervening automobile accidents. The examiner opined 
that according to the record it did not appear that the 
appellant suffered significant neurological injury at the 
time of the in service injury.  

The examiner further opined that significant trauma to the 
lumbar spine even without fracture can predispose a person to 
develop degenerative arthritic changes.  However, the 
appellant had 4 intervening automobile accidents. Whether the 
initial injury was ultimately responsible for the development 
of DJD or whether it was due to or in part due to the 
subsequent automobile accidents, could not be determined.  It 
was at least as likely that the intervening automobile 
accidents were as responsible for causing the current back 
disorder, as was the injury in 1950. The appellant's 
radicular symptoms could not be explained based on the report 
of the MRI scan. He had significant sensory loss below the 
knees bilaterally which may have been due to a peripheral 
nerve problems or continued stenosis. An EMG and nerve 
conduction test were recommended.

A December 1998 VA spine examination, again noted no acute 
distress; normal gait; and heel and toe walking without 
difficulty. Appellant's back was straight, both shoulders 
were level, and posture was good. There was tenderness, but 
no muscle spasms over the lumbosacral joint. Flexion was to 
60 degrees, before he complained of pain. The remainder of 
ROM was approximately 75 percent of normal.  Straight leg 
raising and Patrick's tests were normal. Knee and right ankle 
jerks were 2+ bilaterally, with absent left ankle jerk.  
Sensation was intact throughout both lower extremities except 
for the 4th and 5th toes, left foot.  Peripheral pulses were 
easily palpable. There was no evidence of muscle atrophy, or 
weakness except in the left "DHL" where he exhibited a 
giveaway type weakness. The diagnoses were SP, laminectomy 
and diskectomy, L4-5; early degenerative changes, L3-4, with 
DDD at L4-5.

The examiner opined that the appellant suffered a strain of 
the lumbosacral spine in service, and did well until the 1989 
automobile accident in which a disc was apparently ruptured, 
necessitating surgery in 1990.  The examiner further opined 
that the strain suffered in service in 1950 had long since 
subsided, and he suffered no permanent impairment from it.  
The laminectomy and diskectomy were said to be a result of 
the September 1989 accident, and unrelated to the service 
injury.  Further in the examiner's opinion, the appellant was 
suffering from early degenerative arthritis, and DDD, most 
probably related to the November 1990 surgery, and the aging 
process.  Appellant does have some impairment due to that 
1989 injury, and 1990 surgery.

Additional medical evidence in the file, includes voluminous 
VA and private
medical records indicating treatment for lower back 
complaints, as well as several
other pains and weakness of the extremities, and unrelated 
disorders. 

These private medical records also include;  

A medical record from R. Jay Cummings, M.D. dated in August 
1980 concurred
with the VA determination of a 10 percent disability. He 
noted that the appellant's 
main point of contention was that for him the impairment 
resulted in more than a 10
percent disability.

A medical report from Jacksonville Orthopedic Clinic, P.A., 
dated in September
1990,  noting the 1989 automobile accident, and recommending 
surgery. It noted
his spine was straight. Forward flexion was only slightly 
limited. Straight leg
raising in the sitting position was supple, but in the supine 
position he had a pulling
sensation at 60 degrees on the left side. There was no motor 
weakness, and sensory
examination was normal. X-rays, and an MRI dated August 1990 
showed DDD at
L4,L5 and L5,S1. Earlier X-rays of the lumbosacral spine 
dated October 1989 were
within normal limits, while an October 1989 MRI was similar.  
The examiner
opined the appellant had L5 radiculopathy.

A medical report from Michael S. Scharf, M.D., F.A.C.S., 
dated in July 1991 noted
treatment since 1990 for low back pain caused by a automobile 
accident. His car
was hit by an ambulance, and 4 days later he began having 
feelings of pins and
needles in his left foot, and ongoing back pain. While he had 
a history of injury to
his back several years prior, he had not been having any 
major problems. An MRI
in August 1990 revealed DDD at L4-5, and L5-S1. EMG and nerve 
conduction
studies were consistent with impingement of the L4-5 roots 
bilaterally. In
November 1990 a bilateral L4 laminectomy was performed, and a 
bulging disc at
L4 was removed.  There was a lot of spinal stenosis on the 
left of L4. Post
operatively he did fairly well.  Another automobile accident 
in March 1991did not
appear to affect his overall condition. Dr. Scharf noted the 
appellant was still having
pain in the low back, and pins and needles in his left leg. 
As a result of his injuries
and surgery, Dr. Scharf opined he was 15 percent disabled.

An affidavit from Dr. Scharf, dated in May 1996 affirmed that 
the appellant 
came under his care after an auto accident in August 1990,and 
in November 1990 a 
decompression L4 laminectomy was performed. Dr. Scharf opined 
that within a
reasonable degree of medical probability, the veteran's 
impairment was a
culmination of his ongoing low back mechanical problems 
dating to service. 
He further opined that the automobile accidents the appellant 
was involved
in since service each aggravated the preexisting disability 
and disc disease. He
further opined that the automobile accidents did not 
constitute medically
intervening causes.

The Board notes that Dr. Scharf's medical opinion clearly 
reversed itself from his earlier opinion written for an 
insurance claim, as compared to his May 1996 opinion written 
for this claim. Dr. Scharf first related the appellant's low 
back pain to his automobile accident. He further noted that 
while the appellant had a history of injury to his back 
several years prior, he had not been having any major 
problems up to that time.  This appears consistent with the 
other evidence on file. In May 1996 he reversed himself and 
affirmed that within a reasonable degree of medical 
probability, the veteran's impairment was a culmination of 
his ongoing low back mechanical problems dating to service.  
He further opined that the appellant's automobile accidents 
post service each aggravated the preexisting disability and 
disc disease, but did not constitute medically intervening 
causes.

The Board further notes that the VA examiner in March 1998 
opined that the appellant's symptoms were as likely as not 
secondary to the in service injury.  The examiner in 
September examiner noted that he could not determine if all 
the appellant's symptoms were caused by the service injury, 
or intervening accidents. He did note that the record did not 
indicate significant neurological injury at the time of the 
service injury. 

The Court has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non- 
evidence.'" Perman v. Brown, 5 Vet. App. 237, 241 (1993). 
The Board finds that the March and September VA examiners' 
statements in this case fails to set forth a definite causal 
relationship between the veteran's current lower back 
disability and the service connected lumbosacral strain.

The Board has given more weight to the December 1998 VA 
examiner over both
the March and September examiners and Dr. Scharf's opinions. 
The VA examiner
in December, after reviewing the evidence including the 
previous 2 VA examiners'
conclusions, opined that the lumbosacral strain in 1950 had 
long since subsided, and
the appellant suffered no permanent impairment from it.  This 
appears to be consistent with the medical evidence of record.  
The 1990 surgery was a
result of the 1989 automobile accident, and not related to 
service. Furthermore, the
September medical report from the Jacksonville orthopedic 
Clinic, P.A. noted that
while August 1990 X-rays indicated DDD, at L4-L5 and L5-S1, 
an earlier x-ray
from October 1989 revealed the lumbosacral spine to be within 
normal limits.

During the Travel Board hearing in June 1997, the appellant 
testified to the effect that his lower back problems were 
caused by the lumbosacral strain in service. However, his 
description of the severity of the initial injury are not 
supported by the contemporaneous record. As noted above, he 
was treated for a brief period of time with a body cast 
(February to March 1951) following the injury and no 
fractures, abnormal motion, or neurological changes were 
noted.  There were paravertebral spasms demonstrated to 
support the diagnosis of a lumbosacral strain. The Mayo 
Clinic records from service noted x-rays and a myelogram to 
be normal. While a diskogram was recommended, the veteran 
refused to undergo this examination and no further 
determination was made. Additionally, the statements of the 
appellant and the physicians who wrote in support of his 
claim must be viewed in context. That is, since the service 
medical records fail to confirm the accounts of the severity 
of the initial injury set forth in recent statements linking 
the current back disability to service, the opinions of the 
veteran and Dr. Scharf are of limited probative value. See 
Black v. Brown, 10 Vet. App. 279 (1997).

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 10 percent evaluation, but 
no more, for the appellant's lumbosacral strain disorder is 
warranted. The recent VA examinations, noted no muscle spasms 
on extreme forward bending, or loss of lateral spine motion, 
in the standing position. The appellant did however exhibit 
characteristic pain on motion required for the 10 percent 
rating.  Moreover, while there is limitation of motion, most 
recent findings are not moderate in degree.  The award made 
contemplates pain and limitation of motion secondary thereto.  
Thus, there is no basis for separate compensable ratings for 
the loss of motion and the characteristic pain on motion.

The appellant's DDD, DJD, degenerative arthritis, and 
peripheral nerve damage, were determined  to be due to the 
1989 automobile accident and subsequent surgery in 1991 and 
not a residual of a lumbosacral strain.  There was no 
evidence of a lumbosacral disc injury or degenerative 
arthritis prior to the intervening 1989 accident, and 
therefore there is no basis for an increased rating under any 
of the appropriate codes.

Taken together, the complaints of recurring pain and 
limitation of motion, more nearly approximates a 10 percent 
rating under DC 5295, or DC 5292. As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates a lumbar strain 
with no muscle spasms on extreme forward bending, loss of 
lateral spine motion, in the standing position, warranting 
assignment of a 10 percent rating. 

The Board has considered  the application of  38 C.F.R. 
§ 4.40 regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint in its decision.  It is the 
conclusion of the Board that when these provisions are 
considered with 38 C.F.R. § 3.321, that there is no basis for 
granting in excess of a 10 percent disability rating.  

Finally, the disorder does not appear to be so unusual as to 
render application of the regular schedular provisions 
impractical.  Thus, there is no basis for referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321.



ORDER

Entitlement to an increased rating in excess of 10 percent 
for a lumbosacral strain is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

